Citation Nr: 1645201	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-27 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of  Puerto Rico


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability. 


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1982 in the United States Army.  The Veteran additionally served in the Army Reserves.

This appeal comes to the Board of Veterans' Appeals ("Board") from an October 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Juan, the Commonwealth of Puerto Rico (hereinafter Agency of Original Jurisdiction ("AOJ")).
The issue of service connection for a left ear hearing loss disability has previously been before the Board.  In June 2011, the Board remanded the issue to the RO for further development, to include a VA examination and the procurement of updated treatment records.  That examination was been completed and additional treatment records have been added to the Veteran's claims file.  Therefore, as the requested development was completed, and the matter has been properly returned to the Board, the Board finds appellate consideration may proceed without prejudice to the Veteran.  See Stegall v. West, 11. Vet. App. 268 (1998).  

In June 2011, the Board additionally remanded the issues of entitlement to service connection for right ear hearing loss, bilateral tinnitus, and tuberculosis.  In a March 2015 Rating Decision, the RO granted service connection for right ear hearing loss, bilateral tinnitus, and tuberculosis, and all were given an effective date of June 17, 2008.  Because this constitutes a full grant of these issues, they are no longer before the Board.

Finally, the Board notes this appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In an October 2015 written statement, the Veteran raised the issue of entitlement to total disability based upon individual unemployability ("TDIU").  As such, the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction ("AOJ").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

The Veteran's left ear hearing loss preexisted and was not aggravated by his active duty service.  

CONCLUSION OF LAW

The criteria for service connection for the Veteran's left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The VCAA required notice provisions were accomplished by numerous letters, including a letter dated October 2008, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs") and VA treatment records.  For his part, the Veteran has submitted personal statements regarding his current hearing loss disability.  Furthermore, the Veteran has not identified any additional, outstanding evidence that is relevant to his left ear hearing loss claim being decided herein.  

The Veteran was additionally afforded a VA examination in December 2014 in connection with the claim addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This examination and the medical opinion provided were thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  The VA examination also considered the Veteran's lay assertions.  Therefore, the Board finds that this examination is adequate to decide the claims.

With regard to the previous March 2014 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ afforded the Veteran a VA examination to determine the etiology of his hearing loss.  

Moreover, for the service connection issue on appeal, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the left ear hearing loss disorder on appeal.    

Service Connection for Left Ear Hearing Loss:

The Veteran is seeking service connection for a left ear hearing loss disability.  As noted above, service connection has been established for a right ear hearing loss disability and tinnitus.  The Veteran alleges that his exposure to loud noises during service, including M-90 weapons, caused his current hearing loss disability.  See October 2008 Statement in Support of Claim.   
In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lastly, under VA regulations a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, this presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Where a preexisting disability is noted upon entry into service, then the claim is one of entitlement to compensation based upon aggravation of a preexisting disability.  

In the instant appeal, the Veteran was provided with an entrance examination in March 1978, which included audiometric testing.  The results of the Veteran's audiological testing showed hearing loss at the frequencies of 1000 and 4000 Hertz.  The results of this examination, for the left ear, are summarized in the chart below, with pure tone threshold recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
20
15
10
55

As discussed, threshold levels of 26 or above reflect a hearing loss disability for VA purposes, and levels of 20 decibels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley at 157.  As the threshold frequency at 4000 Hertz was noted to exceed 40 dB at the time of his entry into active duty, the Board concludes that a left ear hearing loss disability was preexisted his active military service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

As this disability preexisted his active service, the Veteran cannot bring a claim for service connection for hearing loss in his left ear based on in-service onset of the disability, but may bring a claim for service-connected aggravation.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  When 38 U.S.C.A. § 1153 applies, the burden falls on the Veteran to establish aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  As will be discussed below, the competent and probative evidence of record does not show that the Veteran's preexisting left ear hearing loss underwent a permanent worsening beyond the normal progression during the Veteran's active duty service.  

The Board notes that the Veteran's DD 214 reflects a military occupational specialty ("MOS") of an "infantryman." The Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as an infantryman, or rifleman, involved a "high" probability of nose exposure during service.  Therefore, the Board finds the Veteran was exposed to loud noises during his time in service.  However, the Veteran's service treatment records have been carefully reviewed and considered, and do not reflect any treatment for, or complaints of, symptoms of left ear hearing loss throughout his active duty service.  

The Veteran's STRs additionally contain reference audiological testing, conducted in December 1981.  This reference audiological test states it was performed within 96 hours of the Veteran's last noise exposure.  The examination further notes the Veteran wears personal hearing protection of hand formed earplugs.  A review of this examination does not show a worsening of the Veteran's left ear hearing loss during his active duty service.  The results of this examination are summarized in the chart below, with pure tone threshold recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
15
15
15
55

At the time of the December 1981 examination, the Veteran was noted to have "mild high frequency hearing loss."  A recommendation was made to document this impairment within the Veteran's physical profile, "PULHES," with a "2" rating for hearing.  A rating of "2" for hearing indicates the presence of a medical condition.  The Board notes that the Veteran's entrance examination reported a normal PULHES profile, and therefore this December 1981 notation thus reflects a change to the Veteran's physical profile.  However, this fact alone does not establish that the Veteran's left ear hearing loss worsened during his active duty service.  Specifically, when the results of the December 1981 audiological examination are compared with his enlistment examination, the Board finds that there was no change in the Veteran's hearing acuity at 4000 Hertz.  Furthermore, the December 1981 audiological testing reflects an improvement in the Veteran's hearing at 1000 Hertz.  Therefore, based upon these objective findings, the addition of a PULHES limitation at the December 1981 examination is not sufficient to establish a worsening of the Veteran's left ear hearing loss during his active duty service. 

In addition to this PULHES notation, a recommendation was made at the December 1981 examination that the Veteran not be exposed to loud noises in the future, unless ear protection is provided.  Specifically, the STRs were stamped with a notation that the Veteran should not be exposed to loud noises of weapon fire, unless ear protection is worn.  However, no recommendation was made to change the Veteran's MOS, which was an infantryman.  Once again, the Board finds this limitation does not establish that the Veteran's left ear hearing worsened during his active duty service.  

Furthermore, the Board notes that audiometric testing conducted at the Veteran's separation from active duty service, does not reflect any worsening in the Veteran's left ear hearing loss.  The results of the Veteran's April 1982 separation examination do not reflect any significant decibel increase in pure tone thresholds at any level tested.  The results of this examination, for the left ear, are summarized in the chart below, with pure tone threshold recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
15
15
15
55

A review of the Veteran's separation audiological testing results shows no worsening in his left ear hearing acuity, when compared to both his March 1978 enlistment examination and his December 1981 reference examination.  Therefore, based upon these in-service audiological testing results, the Board finds no objective evidence which suggests the Veteran's left ear hearing loss worsened during his active duty service.    

Audiological testing was conducted during the Veteran's Reserve service; however, the Board notes that any worsening of his left ear hearing loss during this time is not reflective of his active duty service.  38 U.S.C.A. §§ 111, 1153; 38 C.F.R. §§ 3.304(b), 3.306(a).  However, the Board finds discussion of these examinations relevant in that they show no worsening of the Veteran's left ear hearing acuity at high frequencies.  For example, the results of the Veteran's January 1990 examination, for the left ear, are summarized in the chart below, with pure tone threshold recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
30
15
15
20
55

While there is a notable decibel increase in pure tone thresholds at 500 Hertz, the Board finds that this increase is not significant for the Veteran's claim.  Specifically, the Board finds that this increase was not reflected on the separation examination from the Veteran's active duty service.  Second, the Board notes that this auditory shift occurred nearly ten years after the Veteran's separation from active duty service.  However, comparison of the Veteran's left ear hearing acuity at 4000 Hertz during this examination to the results of his enlistment examination reflects no worsening of his impairment.

As noted above, the Veteran contends his in-service noise exposure, including firing of M-90 weaponry, caused his current left ear hearing loss disability.  See October 2008 Statement in Support of Claim.   As a lay person the Veteran is competent to report what comes to him through his senses, including increased pain in his feet.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the instant appeal, the Board finds the notation of left ear hearing loss at high frequencies at the time of his entrance to active service to be more probative.  

Additionally, the claims file includes the opinion of a VA examiner who finds the Veteran's left ear hearing loss was not aggravated by his active duty service.  In December 2014, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, including his in-service noise exposure as an "infantryman."  Additionally, the examiner noted the documentation of high frequency hearing loss at the Veteran's enlistment examination in March 1978.  The examiner reported this enlistment examination showed "mild to moderate" left ear hearing loss between the frequencies of 4000 and 6000 Hertz.  Based upon these reported results, the examiner found the Veteran had a preexisting left ear hearing loss disability at the time of his entrance to active duty service.  

Furthermore, after reviewing the Veteran's audiological testing from his April 1982 separation examination, the VA examiner concluded the Veteran's hearing was not aggravated by his active duty service.  In reaching this conclusion, the VA examiner noted there was no change in the Veteran's left ear hearing acuity throughout his active duty service.  Specifically, the VA examiner cited to the lack of change in the Veteran's left ear hearing between his March 1978 enlistment and April 1982 separation examinations.  Based upon these objective testing results, the examiner opined the Veteran's left ear hearing disability was not caused by or aggravated during his active military service. 

Based on all the foregoing, the Board finds the evidence included in the claims file does not establish the Veteran's preexisting left ear hearing loss permanently increased in severity during his active duty service.  He has not presented competent evidence of a permanent increase in severity, and the VA examiner said the Veteran's hearing loss was less likely than not aggravated during service.  As discussed, because the Veteran's left ear hearing loss was noted on his entrance examination, the burden falls on the Veteran to establish a permanent worsening during his active duty service.  See Horn at 238.  In this case, the Veteran has not met his burden to establish worsening and the presumption of aggravation does not apply.    

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connected aggravation of the Veteran's left ear hearing loss disability.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection based on aggravation is not warranted, and service connection for a left ear hearing loss is denied.

\

ORDER

Entitlement to service connection for left ear hearing loss disability based on aggravation is denied.


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


